233 F.3d 451 (7th Cir. 2000)
Emma J. Connolly, Plaintiff-Appellant,v.Laidlaw, Inc., formerly known as  National School Bus Service Inc., Defendant-Appellee.
No. 00-1151
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 31, 2000Decided November 21,  2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 96 C 6060--George W. Lindberg, Judge.
Before Bauer, Kanne, and Rovner, Circuit  Judges.
Bauer, Circuit Judge.


1
We first sampled  this attorney's fees case in Connolly v.  National Sch. Bus Serv., Inc., 177 F.3d  593 (7th Cir. 1999) ("Connolly I"), an  appeal from the district court's award of  $23,281.16 to plaintiff's attorney Mr.  Earnest T. Rossiello, Connolly, 922 F.  Supp. 1032 (N.D. Ill. 1998), who sought  some $97,000. Unhappily, we take a second  bite. See, e.g., Hensley v. Eckerhart,  461 U.S. 424, 437 (1982) ("A request for  attorney's fees should not result in a  second major litigation."); Estate of  Borst v. O'Brien, 979 F.2d 511, 514 (7th  Cir. 1992) ("We can think of few matters  more wasteful of judicial resources than  ancillary litigation over an attorneys'  fee award."); Nanetti v. Univ. of  Illinois at Chicago, 944 F.2d 1416, 1417  (7th Cir. 1991) ("Critics of our  society's penchant for litigation could  make a strong argument on the basis of  attorney's fees litigation alone.");  Ustrak v. Fairman, 851 F.2d 983, 987, 988  (7th Cir. 1988) ("Fee litigation has  become a heavy burden on the federal  courts. It can turn a simple civil case  into two or even more cases . . . [,  which reinforces] our impression that  lawyers litigate fee issues with greater  energy and enthusiasm than they litigate  any other type of issue."). For economy,  we assume an acquaintance with Connolly  I, where we reviewed the district court's  attorney's fee award for abuse of  discretion, as we do again here. See  Evans v. Evanston, 941 F.2d 473, 476 (7th  Cir. 1991). Our deference leads us to  affirm the district court's grant of  $23,281.16 to Rossiello.


2
Rossiello raised three issues to us in  his Connolly I appeal. First, he  questioned the "market rate" used by the  district court in its lodestar  calculation. Second, he disputed the 50%  reduction of the lodestar amount for  achieving only "limited success" for his  client. Third, he challenged the further  reduction of the lodestar amount by 33 %  for his dilatory tactics. Our decision in  Connolly I fully sided with the district  court on its resolution of issues one and  two. We remanded the third, asking the  district court to clarify the extent to  which Rossiello's refusal to meet with  the judge's law clerk, a refusal we found  to be well within his rights, factored  into the 33 % reduction.


3
Curiously, Rossiello attempts now, in  Connolly II, to reargue issue two. In his  brief, Rossiello complains that the  district court only reconsidered the  third issue, even though we "mandated"  that the whole case be reconsidered. He  further professes: "This court did not  'affirm in part and reverse in part.' It  did not 'vacate.' It 'reversed  andremanded.' Therefore, the entire  motion for attorney's fees and costs was  to have been reconsidered. The district  court did not reconsider the entire  award." Rossiello described the district  court's misdeed as "disingenuous" and a  "charade of the proceeding in this  court." A reading of Connolly I shows  Rossiello's argument to be pure  sophistry.


4
The district court was correct in  reconsidering only the third issue, as it  was the only issue to be heard on remand.  We affirmed the district court's decision  on the market rate issue when we stated: "We find no abuse of discretion in Judge  Lindberg's awarding rates of $285/hour  for Rossiello, $140/hour for Dimopoulos,  $160/hour for Brom, and $175/ hour for  Kelly." Connolly, 177 F.3d at 597.  Likewise, we affirmed the district  court's 50% lodestar reduction, by  stating: "This is exactly the procedure  Judge Lindberg followed in this case, and  we find no abuse of discretion." Id. at  598. As to the third issue, we wrote:


5
Contrary to Rossiello's contentions,  Judge Lindberg had ample evidence before  him of Rossiello's dilatory tactics.  Given the deference we show to a district  court judge's determination of reasonable  attorney's fees, we would ordinarily  affirm Judge Lindberg's reduction from  the lodestar amount based on the record  before us. Rossiello, however,  legitimately complains of one factor  Judge Lindberg relies on in reaching his  decision.


6
* * * * * *


7
We conclude that it was an abuse of  discretion to reduce the attorneys' fee  award based on Rossiello's refusal to  have the district court's law clerk  mediate the case. On remand, the district  court may well conclude that other  factors besides the failure to meet with  his law clerk merit a reduction in the  attorneys' fee award due to unreasonable  delay. We leave this decision to the  sound discretion of the district court.  The district court may not, however,  consider Rossiello's refusal to meet with  the district court judge's law clerk in  determining whether Rossiello  unreasonably delayed settlement.


8
Id. at 598-99. We regret Rossiello's  confusion because it has wasted precious  resources, but we believe that our  mandate to the district court was clear.  Therefore, since issues one and two were  fully and fairly decided in Connolly I,  we refuse to reopen them under the law of  the case doctrine. See Payne for Hicks v.  Churchich, 161 F.3d 1030, 1037 n.8 (7th  Cir. 1998); Evans v. City of Chicago, 873  F.2d 1007, 1013-14 (7th Cir. 1989). Thus,  on this appeal, we need only consider  whether the district court abused its  discretion on remand as to issue three.


9
The district court's decision on remand  adequately addressed our concerns. The  court clarified the basis for its  decision to reduce the award by 33 %  because of Rossiello's dilatory tactics.  These bases included Rossiello's repeated  statements that "this case is all about  the fees," Rossiello's refusal to conduct  settlement negotiations with Connolly  present because she might want to accept  a settlement offer not in his interests,  and Rossiello's repeated rejection of  higher settlement offers. See Connolly,  77 F. Supp. 2d 903, 904-05 (N.D. Ill.  1999). Specifically as to the law clerk  issue, the district court explained: "The  court is confident that it in no way  based its decision to further reduce the  lodestar amount by one-third on counsel's  refusal to engage in settlement or  mediation with its law clerk." Id. at  904. We read this to mean that the  district court concluded on remand that  the other evidence of dilatory tactics,  excluding Rossiello's refusal to mediate  with the law clerk, merited the 33 %  reduction. Therefore, we AFFIRM.